El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Nos toca precisar las facultades de una junta examina-dora cuando el examen de reválida de una profesión queda viciado por la acción fraudulenta de alguno de sus miembros.
I
El 5 de mayo de 2001, Emmanuel Marcano Rivera tomó la parte teórica del examen de reválida para perito electri-*781cista ofrecido por la Junta Examinadora de Peritos Electri-cistas (Junta). Tomó la parte práctica del examen el 12 de mayo del mismo año.
En junio de 2001 Marcano Rivera recibió una carta, con fecha de 22 de junio, suscrita por Pedro Sosa Reyes, Sub-director de la División de Juntas Examinadoras del Depar-tamento de Estado. En la misiva, Sosa Reyes le informaba al aspirante que había aprobado la parte teórica del exa-men de reválida con cien por ciento y la parte práctica con ochenta por ciento. La carta contenía, además, instruccio-nes para obtener la licencia en cuestión. Marcano Rivera presentó la documentación requerida.
En ese mismo año la Directora de las Juntas Examina-doras del Departamento de Estado advino en conocimiento de unas alegadas irregularidades cometidas durante el proceso de preparación o administración del examen de re-válida para perito electricista ofrecido el 5 de mayo de 2001. Como prueba de ello, recibió un documento que con-tenía preguntas de selección múltiple similares a las que contenía el referido examen con las respuestas correctas ennegrecidas. A raíz de esto, le solicitó al Dr. Gabriel Gi-rino Gerena, Consultor Psicométrico del Departamento de Estado (Consultor), que realizara una investigación sobre este asunto. El Consultor preparó un informe sobre el particular que reveló, entre otros datos, lo siguiente:
1. En el documento investigado se incluían 52 de las 60 pre-guntas que aparecieron en la prueba.
2. En el documento aparecían 6 preguntas que fueron inclui-das en el borrador inicial discutido con la Junta, que no se utilizaron en el examen.
3. Las preguntas que aparecían en el documento y en el exa-men, seguían un orden similar.
4. Una de las preguntas del documento aparece con correc-ciones hechas el día de la reunión con la Junta, sin embargo, no aparece con las correcciones posteriores hechas en la Cor-poración Psicométrica.
*782Como parte de la referida investigación, se realizó un estudio comparativo de las puntuaciones obtenidas por los aspirantes que habían tomado el examen en más de una ocasión. Este estudio reveló que una cantidad sustancial de los aspirantes que no habían aprobado el examen en ocasiones anteriores —por haber obtenido una puntuación menor de veinte puntos— había aprobado el examen del 5 de mayo de 2001 con puntuaciones que sobrepasaban los cuarenta puntos, y algunos hasta obtuvieron una puntua-ción perfecta, cincuenta puntos. Además, una gran canti-dad de los aspirantes que tomaron por primera vez el exa-men obtuvo una puntuación perfecta, resultado catalogado de inusual por el Consultor.
El informe del Consultor concluía que se había incu-rrido en serias irregularidades en el manejo y la adminis-tración del examen ofrecido el 5 de mayo de 2001, y reco-mendaba su invalidación y la redacción de un nuevo banco de preguntas.
Ante la seriedad de los hallazgos de la investigación, el asunto fue referido a la consideración del Secretario de Es-tado, quien ordenó una investigación administrativa sobre las alegadas irregularidades y emitió una serie de directri-ces en relación con el asunto. También solicitó la interven-ción del Departamento de Justicia.
A tenor con las directrices emitidas, representantes de la Oficina de Asuntos Legales del Departamento de Estado se reunieron con los miembros de la Junta y les informaron sobre los resultados de la investigación. Les informaron, además, del referido al Departamento de Justicia debido a sospechas de que el material del examen había sido pro-visto previamente a los estudiantes por miembros de la Junta. Entre otras cosas, se prohibió a los miembros de la Junta que expidieran licencias a los aspirantes que habían tomado y aprobado el examen teórico el 5 de mayo de 2001. De manera que no se expidió licencia alguna a los aspiran-*783tes que aprobaron el examen teórico el 5 de mayo de 2001, incluyendo al recurrido Marcano Rivera.
Por su parte, el Departamento de Justicia refirió la in-formación recopilada al Negociado de Investigaciones Es-peciales, el cual realizó una investigación minuciosa del asunto y concluyó que los estudiantes habían tenido acceso al material del examen debido a que algunos miembros de la Junta se lo habían provisto. Ello dio lugar a que se pre-sentaran cargos criminales por violaciones a la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico contra Helsone Ramos Vallés, Presidente de la Junta, y José Pagán Morales, otro de los miembros de la Junta. Ambos resultaron convictos tras admitir los hechos y hacer alegación de culpabilidad por delitos menos graves.
Por otro lado, estando aún en curso la aludida investi-gación, el 20 de marzo de 2002 la representante legal de Marcano Rivera inquirió, mediante una carta dirigida a Sosa Reyes, sobre la licencia que esperaba su cliente. Esta misiva fue, a su vez, contestada por Helsone Ramos Vallés, Presidente en aquel momento de la Junta. Ramos Vallés explicó en la Carta de 2 de mayo de 2002, que a pesar de que el aspirante había aprobado el examen, no se le permi-tía expedir una licencia a su favor puesto que se estaba realizando una investigación sobre unas alegadas irregula-ridades en el proceso de reválida.
Luego de concluida la investigación criminal y la corres-pondiente presentación de cargos criminales contra los miembros de la Junta implicados en las irregularidades, el 25 de septiembre de 2002 la Junta emitió una resolución mediante la cual determinó anular el examen de 5 de mayo de 2001. Esto debido a que las irregularidades con relación al examen imposibilitaban la certificación de un resultado confiable.
El 27 de septiembre de 2002 Josué Martínez Grueiro, Presidente Interino de la Junta, cursó a Marcano Rivera *784una misiva para notificarle la anulación del examen de 5 de mayo de 2001 debido a las serias irregularidades referidas. Le indicó, además, que podría tomar el examen nuevamente, libre de costo. Todos los aspirantes recibieron comunicaciones similares.
El 9 de octubre de 2002 la Junta publicó un aviso en un periódico de circulación general mediante el cual se noti-ficó la anulación del examen teórico de la reválida de perito electricista de 5 de mayo de 2001. El aviso también indi-caba que los aspirantes que habían tomado el examen ese día podían tomarlo otra vez, libre de costo, en noviembre de 2002.
El 11 de octubre de 2002 la representación legal de Mar-cano Rivera envió una comunicación al Presidente Interino de la Junta mediante la cual solicitó la reconsideración de la referida decisión de anular el examen. Ésta fue dene-gada mediante un Carta de 24 de octubre de 2002 y sus-crita por Martínez Grueiro. En la misiva, Martínez Grueiro explicaba que debido a las irregularidades ocurri-das resultaba imposible certificar los resultados del exa-men como válidos, pero que los aspirantes que habían to-mado el examen en esa fecha podrían tomarlo de nuevo, libre de costo.
Ante la determinación final de la Junta, el 22 de no-viembre de 2003 Marcano Rivera presentó una petición de revisión ante el antiguo Tribunal de Circuito de Apelacio-nes, en la cual alegó que la Junta había expedido una li-cencia de perito electricista a su favor y luego le había privado de ella en violación del debido proceso de ley. Apoyó su alegación en el texto de la carta que recibiera durante el mes de mayo de 2002, suscrita por Ramos Va-llés, en la cual se declaraba lo siguiente:
... el día 13 de junio de 2001 expedí la licencia núm. 10110 de Perito Electricista y desde el 19 de julio de 2001 algunos altos funcionarios del Departamento de Estado no me permiten ex-pedir las licencias de los que aprobaron [el examen] teórico del 5 de mayo de 2001, debido a que un ciudadano alega que se *785cometí [eron] irregularidades en el proceso de la reválida, por lo cual fue referido al Departamento de Justicia para investi-gación .... Apéndice de la Petición de certiorari, pág. 18.
El 23 de junio de 2003 el tribunal apelativo dictó una sentencia mediante la cual revocó la determinación de la Junta de anular la parte teórica del examen de 5 de mayo de 2001. El foro apelativo determinó que se había despo-jado a Marcano Rivera de su licencia de perito electricista en violación del debido proceso de ley, y devolvió el caso a la Junta para que le ofreciera a Marcano Rivera una vista adjudicativa en la cual se le diera la oportunidad de ser oído y pudiera confrontar la prueba en su contra. El Pro-curador General solicitó la reconsideración de tal determi-nación, la cual fue denegada mediante una resolución no-tificada el 26 de agosto de 2003.
Inconforme con la determinación del tribunal apelativo, el Departamento de Estado, mediante su Director Ejecu-tivo de Juntas Examinadoras y representado por el Procu-rador General, acudió ante nos y alegó lo siguiente:
Erró el Honorable Tribunal de Circuito de Apelaciones al resolver que la Junta Examinadora de Peritos Electricistas es-taba imposibilitada de tomar la medida de anular el examen teórico de la reválida para Perito Electricista tomado por el Sr. Marcano Rivera, aquí recurrido, en mayo de 2001, sin antes conceder a éste un procedimiento adjudicativo formal, a pesar de haberse evidenciado que se condujo una investigación que demostró la comisión de unas serias irregularidades por parte de los miembros de la propia Junta que viciaron los resultados del referido examen, y de que dicho organismo no llegó a emitir licencia alguna a favor del aspirante Marcano Rivera, por lo que el presente caso no involucra la cancelación o suspensión de una licencia por parte de la Junta. (Enfasis suplido.) Peti-ción de certiorari, pág. 12.
El 7 de noviembre de 2003 expedimos el recurso solicitado. El 24 de febrero de 2004 la parte peticionaria presentó su alegato. La parte recurrida presentó el suyo el 30 de julio de 2004. Pasamos a resolver.
*786r-H h — I
Es bien conocida la facultad del Estado para regular el ejercicio de las profesiones como parte de su poder de razón de estado, ello con el importante “fin de proteger la salud y el bienestar públicos”. Pueblo v. Villafañe, Contreras, 139 D.P.R. 134, 152 (1995). Véase Col. Ing. Agrim. P.R. v. A.A.A., 131 D.P.R. 735 (1992). Además, está firmemente establecido que estas disposiciones no despojan a los ciudadanos de sus profesiones, sino que las regulan por razón del eminente interés público de que están revestidas. San Miguel Lorenzana v. E.L.A., 134 D.P.R. 405 (1993); Asoc. Drs. Med. Cui. Salud v. Morales, 132 D.P.R. 567 (1993); Román v. Trib. Exam, de Médicos, 116 D.P.R. 71 (1985).
El Estado puede establecer unos requisitos de conocimientos mínimos, capacidad, destreza, entereza moral o cualquier otro que esté racionalmente relacionado con el objetivo de garantizar que los examinados posean la competencia para practicar la profesión en forma adecuada. De Paz Lisk v. Aponte Roque, 124 D.P.R. 472 (1989); Santiago v. Trib. Exam, de Médicos, 118 D.P.R. 1 (1986).
El Estado también puede prohibir la práctica de la profesión si no se ha obtenido antes una licencia, permiso o certificado de alguna entidad u oficial examinador. Col. Ing. Agrim. P.R. v. A.A.A., supra. De este modo, se ha delegado en las Juntas Examinadoras la tarea de corroborar que un ciudadano posea los conocimientos y las destrezas necesarias para ejercer determinada profesión. A estos organismos se les ha reconocido una extensa discreción “en la fijación de las normas y procedimientos que han de regir los procesos de admisión o certificación de personas al ejercicio” de profesiones u oficios. Asoc. Drs. Med. Cui. Salud v. Morales, supra, pág. 586. Véase Santiago v. Trib. Exam, de Médicos, supra. Sus actuaciones se deben regir por el criterio de lo razonable. Santiago v. Trib. Exam, de Médicos, supra. Empero, al ejercer su función, no pueden violar los *787derechos constitucionales de los aspirantes amparándose en su amplia facultad revisora. Torres v. Junta Ingenieros, 161 D.P.R. 696 (2004).
HH l-H HH
La Junta Examinadora de Peritos Electricistas fue creada mediante la Ley Núm. 115 de 2 de junio de 1976 (20 L.P.R.A. sec. 2701) (Ley), para que fuera “el organismo encargado de pasar juicio sobre la capacidad de los aspirantes a desempeñar este oficio”.(1)
El Art. 5 de la Ley dispone, en lo aquí pertinente, las facultades que le asisten a la Junta:
(a) Autorizará el ejercicio de la profesión de perito electri-cista, ayudante de perito electricista y aprendiz de perito elec-tricista, mediante la concesión de licencia, a aquellas personas que reúnan los requisitos y condiciones que se fijan en este capítulo.
(e) Examinará a aquellas personas que soliciten licencia y cualifiquen para ello de acuerdo con lo dispuesto en este capítulo.
(g) Denegará, suspenderá o revocará licencias por las ra-zones que se consignan en este capítulo.
(k) Realizará cualquier gestión y tendrá cualquier otra fa-cultad en adición a las consignadas que sea necesaria para cumplir con las disposiciones de este capítulo. (Énfasis suplido.) 20 L.P.R.A. sec. 2705.
El Art. 8 de la Ley, 20 L.P.R.A. sec. 2707, detalla los requisitos que tiene que cumplir toda persona que aspire a la licencia de perito electricista, entre los cuales se encuen-tra la aprobación de un examen de reválida. Por su parte, el Art. 9 de la Ley, 20 L.P.R.A. sec. 2708, versa sobre el referido examen de reválida:
*788(a) Los exámenes se ofrecerán por la Junta tres (3) veces al año, cada cuatro (4) meses.
(b) Los exámenes constarán de dos (2) partes, una práctica y otra teórica. Cada parte tendrá un valor de puntos que la Junta determine conforme a su reglamento y la puntuación mínima para pasar cada parte será de setenta por ciento (70%) de ésta.
(c) Disponiéndose, que los aspirantes tendrán que pasar ambas partes del examen para que les sea otorgada la licencia.
(d) Si un aspirante fracasa en una parte del examen y aprobase la otra, solamente se tendrá que reexaminar en la parte fracasada. La parte aprobada expirará al término de dos (2) años y tendrá que reexaminarse en ambas partes. (Énfasis suplido.)
Por otro lado, según el Art. 15 de la Ley, la Junta puede denegar la concesión de una licencia previa notificación y audiencia a cualquier persona que: (a) trate de obtener una licencia mediante fraude o engaño; (b) no reúna los requisitos para obtener una licencia, o (c) haya sido declarada incapacitada mentalmente por un tribunal competente y se establezca su incapacidad ante la Junta mediante peritaje médico. 20 L.P.R.A. sec. 2714.
Además, el Art. 16 dispone que:
La Junta podrá suspender, revocar o denegar la concesión de la licencia expedida según las disposiciones de este capí-tulo, previa formulación de cargos, notificación y audiencia a cualquier persona que:
(a) Emplee en su trabajo a personas no autorizadas por la Junta.
(b) Observe una conducta inmoral en el ejercicio de su pro-fesión o haber sido condenado por un tribunal por un delito que implique depravación moral o actuaciones ilegales que im-pliquen negligencia inexcusable o conducta lesiva a los mejo-res intereses del público en el desempeño de sus funciones profesionales.
(c) Certifique trabajos de electricidad sin haberlos reali-zado personalmente o haberlos supervisado.
(d) Haya obtenido una licencia mediante fraude o engaño.
(e) Haya sido declarada incapacitada mentalmente por un tribunal competente ....
(f) Realice instalaciones eléctricas que no cumplan con los requisitos mínimos del Código Eléctrico Nacional vigente, del *789Código Eléctrico de Puerto Rico y de los reglamentos promul-gados por la compañía privada o pública encargada del sumi-nistro de energía eléctrica.
(g) Ejerza la profesión de perito electricista sin estar debi-damente colegiado.
(h) No haya tomado los cursos de Educación Continua del Colegio de Peritos Electricistas. (Énfasis suplido.) 20 L.P.R.A. sec. 2715.
A tenor con la jurisprudencia antes citada, y según se desprende de las disposiciones transcritas, la Junta posee amplias facultades para examinar a las personas que soliciten la licencia de perito electricista y autorizar el ejercicio de la profesión a quienes reúnan los requisitos establecidos para ello. La Ley habilitadora también le concede a la Junta cualquier otra facultad “necesaria para cumplir con las disposiciones de este capítulo”. Precisa señalar, además, que la Ley es clara al indicar en su Art. 10 (20 L.P.R.A. sec. 2709) que “[1]a Junta será la única autorizada para determinar la suficiencia de los exámenes y la capacidad o aptitud de los aspirantes”. Necesariamente, esta facultad implica la de anular algunas o todas las preguntas del examen de reválida si éstas son insuficientes para pro-bar la capacidad de los aspirantes para ejercer esa profesión.
Por lo tanto, puede colegirse la facultad de la Junta para invalidar un examen de reválida si, tras una rigurosa investigación, queda demostrado que el examen no resultó adecuado para medir la capacidad de los aspirantes. Tal sería el caso cuando los procesos psicométricos aplicados durante la corrección del examen apunten a la necesidad de anular una o varias de sus preguntas, o exista prueba suficiente que apoye la conclusión de que hubo una irregularidad grave en la confección o administración del examen similar a la ocurrida en el presente caso. Debe tenerse en cuenta el alto interés público que reviste el ejercicio de las profesiones y el primordial interés del Estado en que las personas que sean admitidas a su *790ejercicio tengan la capacidad, los conocimientos y las des-trezas mínimas requeridas para poder ejercer la profesión en forma responsable. Santiago v. Trib. Exam, de Médicos, supra.
En el caso de autos, la Junta tomó la determinación de anular la parte teórica del examen de reválida de 5 de mayo de 2001 luego de realizar una investigación a fondo mediante la cual detectó serias irregularidades en el ma-nejo y la administración del examen. El Estado tomó una serie de pasos antes de arribar a este resultado. Al recibir información que apuntaba hacia la posible comisión de irregularidades serias en el manejo del material del exa-men previo a su administración, el Departamento de Es-tado comisionó un estudio a la Corporación Psicométrica cuyos resultados corroboraron las sospechas de irregulari-dades; alguien había circulado entre los aspirantes la clave del examen. El Departamento de Justicia también efectuó la correspondiente investigación, la cual incluyó un refe-rido al Negociado de Investigaciones Especiales, que cul-minó con la presentación de cargos criminales contra per-sonas que al momento de la administración del examen eran precisamente miembros de la Junta, uno de los cuales era nada menos que su Presidente. Ambos imputados ad-mitieron su participación en el esquema fraudulento.
Tras la conclusión de las investigaciones referidas, y la convicción y destitución de los implicados, la Junta sostuvo una reunión en la que determinó que, ante la gravedad de las irregularidades y los resultados arrojados por el estudio que efectuó la Corporación Psicométrica, no era de ningún modo razonable que se certificaran como válidos los resul-tados del examen de 5 de mayo de 2001. Las graves irre-gularidades en la administración del examen de reválida en cuestión imposibilitaban determinar cuáles aspirantes tenían los conocimientos mínimos requeridos para ejercer la profesión de perito electricista en forma responsable. Ante esta conclusión, la única alternativa plausible era *791anular el examen teórico y permitir a todos los aspirantes afectados tomarlo de nuevo, libre de costo. Tal fue la deter-minación que luego se notificó a todos los afectados.
Ante el cuadro fáctico presentado, resolvemos que la Junta tenía la discreción para actuar del modo en que lo hizo. Su determinación fue claramente razonable. Actuar de otra forma hubiese constituido una irresponsabilidad.
Vista la facultad de la Junta para anular un examen de reválida, procede entonces determinar si al recurrido le asistía el derecho, como parte del debido proceso de ley, a un procedimiento administrativo previo a la anulación del examen, para que él tuviera la oportunidad de confrontar los cargos y la prueba en su contra y presentar prueba en su favor. Veamos.
IV
La cláusula de debido proceso de ley, consagrada en nuestra Constitución —Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1— abarca dos dimensiones: la sustantiva y la procesal. Álvarez v. Arias, 156 D.P.R. 352 (2002). La vertiente procesal le impone al Estado la obligación de garantizar que la interferencia con los intereses de libertad y propiedad del individuo sólo ocurra mediante un procedimiento justo y equitativo, que respete la dignidad de los individuos afectados. Rafael Rosario & Assoc. v. Depto. Familia, 157 D.P.R. 306 (2002); U. Ind. Emp. A.E.P. v. A.E.P., 146 D.P.R. 611 (1998); Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881 (1993).
Para activar la protección que ofrece este derecho en su vertiente procesal, debe demostrarse que el reclamante tiene un interés individual de libertad o propiedad. Almonte et al. v. Brito, 156 D.P.R. 475 (2002). Luego, es preciso determinar cuál es el procedimiento exigido. U. Ind. Emp. A.E.P. v. A.E.P., supra. Si bien la característica medular es que el proceso debe ser justo, éste no es rígido e *792inflexible, sino que se ajusta a las exigencias constitucio-nales de cada contexto. P.A.C. v. E.L.A. I, 150 D.P.R. 359 (2000); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987). Reiteradamente hemos resuelto que el debido proceso de ley es circunstancial. In re Dubón Otero, 154 D.P.R. 192 (2001); Pta. Arenas Concrete, Inc. v. J. Subastas, 153 D.P.R. 733 (2001); P.A.C. v. E.L.A. I, supra; IM Winner, Inc. v. Mun. de Guayanilla, 151 D.P.R. 30 (2000); U. Ind. Emp. A.E.P. v. A.E.P., supra.
Al determinar cuál es el proceso apropiado para privar a algún individuo de un derecho protegido, es preciso considerar los tres criterios siguientes: (1) cuáles son los intereses afectados por la acción oficial; (2) el riesgo de una determinación errónea que prive a la persona del interés protegido mediante el proceso utilizado y el valor probable de garantías adicionales o distintas, y (3) el interés gubernamental protegido con la acción sumaria y la posibilidad de usar métodos alternos. Zapata et al. v. Zapata et al., 156 D.P.R. 278 (2002).
Al contemplar la situación de autos a la luz de las dis-posiciones citadas, sólo cabe la conclusión de que al recu-rrido no le asistía un derecho particular a un procedi-miento de adjudicación individual previo a la anulación del examen teórico de 5 de mayo de 2001. En el caso de autos nunca llegó a expedirse una licencia de perito electricista a favor del recurrido, puesto que la Junta paralizó el proceso de expedición de licencias mientras se investigaban las ale-gadas irregularidades. Esto sucedió antes de que se expi-diera una licencia a favor de Marcano Rivera —como se deduce de la carta que le enviara Helsone Ramos— me-diante la cual se le indicaba que “desde el día 19 de junio de 2001 algunos altos funcionarios del Departamento de Estado no me permiten emitir las licencias de los que apro-baron [el examen] teórico del 5 de mayo de 2001” y que “no había podido expedirla”. De modo que la Junta nunca llegó *793a expedir una licencia a favor de Marcano, por lo que éste no tenía aún un interés propietario sobre la licencia en cuestión que pudiera verse afectado por la acción gubernamental. Por esta razón, tampoco le aplica el arti-culado que dispone el procedimiento a seguir para denegar o revocar licencias ya expedidas.
De celebrarse un procedimiento de adjudicación individual con respecto al caso de Marcano Rivera, éste hubiese sido impertinente y un ejercicio de futilidad. La prueba que pudiese haber aportado el recurrido no habría impedido la anulación del examen de 5 de mayo de 2001, puesto que no había alegación alguna de que las irregularidades que obli-garon a tal determinación hubiesen sido cometidas por Marcano Rivera. No había mácula alguna contra éste por-que él no estaba implicado personalmente. La anulación del examen no se basó en acción alguna de Marcano Rivera, por lo que él no estaba particularmente involucrado en tal anulación. Por otro lado, la anulación del examen teórico no perjudicó en forma desmedida a Marcano Rivera, particularmente puesto que se le dio, al igual que a los demás aspirantes, la oportunidad de tomar el examen de nuevo, libre de costo.
El único interés que Marcano Rivera realmente tenía era que ya había aprobado el examen de reválida en cues-tión y ahora se veía precisado a tomarlo de nuevo. Ese interés, valioso como es, sin embargo, tiene que ceder ne-cesariamente frente al preeminente interés público en que la certificación de nuevos profesionales en el campo de pe-ritos electricistas sea adecuada y libre de mácula; sobre todo, que sea ajena a acciones fraudulentas como las que aquí ocurrieron. La carga para Marcano Rivera de tener que tomar el examen de reválida de nuevo es una de esas imposiciones poco fortuitas que las personas tienen que aceptar en situaciones excepcionales como las del caso de autos, cuando imperiosas consideraciones de interés pú-blico exigen acciones como la determinación que tomó aquí *794la Junta de anular el examen de reválida plagado de irregularidades.
V
Por los fundamentos antes expuestos, procede que se re-voque la sentencia del antiguo Tribunal del Circuito de Apelaciones de 23 de junio de 2003 y se reinstituya el dic-tamen de la Junta de 25 de septiembre de 2002.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López disintió con una opinión escrita. El Juez Asociado Señor Rivera Pérez no intervino. La Juez Asociada Señora Rodríguez Rodríguez no interviene.
— O —

 Véase Exposición de Motivos de esta ley, 1976 Leyes de Puerto Rico 352, 353.